This was a suit on a note for $735 which originated before a justice of the peace and was appealed to the circuit court where it was tried by the court without the intervention of a jury and resulted in a verdict in favor of the defendant and the suit was dismissed. The plaintiff made a motion for a new trial which was overruled, and she has appealed to this court and has assigned errors.
But there are some preliminary questions which must be decided before we can consider the assignments of errors, as all the assignments of errors are predicated on questions of fact.
1. The bill of exceptions was not marked filed. This was necessary. See Tennessee Procedure, by Higgins  Crownover, sections 1907, 1911, 1921, 1922.
2. If we were permitted to look to the so-called bill of exceptions, we could not consider the same because it does not state *Page 390 
that it contains all the evidence introduced in the case. This is necessary. See Tennessee Procedure, by Higgins  Crownover, section 1894.
For these reasons the judgment of the lower court dismissing the suit must be affirmed. The costs of the cause including the costs of the appeal are adjudged against the plaintiff in error, Mrs. Manson Cothron, and the sureties on her appeal bond.
Faw, P.J., and Felts, J., concur.